Citation Nr: 1446689	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-04 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea, to include as due to service connected hypertension.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for diabetes mellitus, to include as due to service connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to April 1980, and from April 1982 until April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran was denied service connection for diabetes mellitus in an April 1998 rating decision, and denied sleep apnea by the Board in November 2003.

In September 2014, the Veteran's representative submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).   In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

The issues of entitlement to service connection for sleep apnea to include as due to hypertension and entitlement to service connection for diabetes mellitus to include as due to hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2003 Board decision, the Board denied service connection for sleep apnea, finding that the Veteran's disability had no relationship to service. 

2.  In an April 1998 RO decision, the RO denied service connection for diabetes mellitus. 

3.  Evidence received since the November 2003 Board decision is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for sleep apnea.

4.  Evidence received since the April 1998 RO decision is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus. 


CONCLUSIONS OF LAW

1. The November 2003 Board decision denying entitlement to service connection for, sleep apnea is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2013).

2.  The April 1998 RO decision, denying the claim of entitlement to service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3. Since the November 2003 Board decision, new and material evidence has been received, the claim for sleep apnea is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2013).

4. Since the April 1998 RO decision, new and material evidence has been received, the claim for diabetes mellitus is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is reopening the claims for service connection for sleep apnea and diabetes mellitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence

The Veteran seeks to reopen previously denied claims of service connection for sleep apnea and diabetes mellitus.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  A decision of the Board is final, unless timely appealed, the Chairman orders reconsideration of the decision, or some other exception to finality applies. 38 U.S.C.A. §§ 7103, 7104(a) 38 C.F.R. §§ 20.1100, 20.1104.   

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Id.  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson¸ 20 Vet. App. 307, 313 (2007).

Based on the November 2003 Board decision, the Board determined that there was no evidence to substantiate the nexus element for the Veteran's claim for sleep apnea.  The Board decision relied on a negative VA nexus opinion provided from a July 2001 examination.  The Board analyzed the Veteran's claim on a direct basis.  The Veteran was service connected for hypertension in a September 1995 rating decision effective from May 1995.  In the April 1998 rating decision, the RO denied service connection for diabetes mellitus on the basis that the evidence did not show that the disease had its onset in service or within one year of discharge from service.  Since the prior denials of service connection, the Veteran submitted his claim to reopen for sleep apnea on a secondary theory.  The Veteran specifically contends that his sleep apnea is secondary to his service-connected hypertension.  The Veteran and his wife submitted lay evidence stating that the Veteran had trouble sleeping as early as 1986, and at times the Veteran would be extremely loud with snoring and occasionally stopped breathing.  

The record was also supplemented with medical treatment records from the Navy Medical Center in San Diego.  The medical records confirm a diagnosis of hypertension, and that the Veteran takes prescription medication for that condition.  Private treatment records from Eastlake Sleep Center show a diagnosis of sleep apnea, and that the Veteran would benefit from the use of a CPAP.  A submission in July 2012 is also associated with the record.  This correspondence included a treatment note from South Bay Pulmonary Medical Group, which stated that the Veteran is a current patient at the facility and receives treatment for his sleep apnea.  Included in the July 2012 medical submission was medical literature printed from multiple internet sources which reported a relationship between hypertension and sleep apnea and a relationship between hypertension and diabetes mellitus.  Thus, the evidence that the Veteran's service-connected hypertension may have caused or aggravated his sleep apnea and diabetes mellitus, triggers VA's duty to assist to provide a further medical opinion in this case.  See Shade at 118; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  Also, the Veteran submitted an October 2008 letter from Dr. D.N. in which she stated that the Veteran's sleep apnea and diabetes mellitus had their onset in service.   On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the Veteran's claims for entitlement to service connection for sleep apnea and diabetes mellitus.  


ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, the appeal to this extent, is granted.

As new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, the appeal to this extent, is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for service connection.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.

The evidence of record shows that the Veteran is service-connected for hypertension and has suffered with that condition for many years.  The medical and lay evidence also shows that the Veteran has current diagnoses for sleep apnea and diabetes mellitus.  In the July 2012 submission, medical literature supported the theory that sleep apnea and diabetes mellitus may be caused or aggravated by hypertension, thus there is an indication that the Veteran's sleep apnea and diabetes mellitus may be related to a service-connected disability.  A nexus opinion regarding the Veteran's sleep apnea and diabetes mellitus and their relationship to the Veteran's hypertension is required.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  Also, in light of Dr. D.N.'s October 2008 letter, the Board finds that a nexus opinion based on a review of the claims file that addresses the Veteran's diabetes mellitus claim on a direct basis should be obtained as well. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine if the Veteran has diabetes mellitus due to service or service connected disability.  The claims folder must be made available to and be reviewed by the examiner.  All appropriate test and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should address the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus had its onset during service, was otherwise caused by any incident that occurred during service, or diagnosed within one year of active service?  The examiner must consider and discuss Dr. D.N.'s October 2008 letter.  

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's service connected hypertension is the cause of any currently diagnosed diabetes mellitus?  The examiner should consider the medical literature provided by the Veteran, Type 2 Diabetes and High Blood Pressure (Hypertension) and A Link Between Diabetes and High Blood Pressure. 

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's service connected hypertension caused a worsening or aggravation of any currently diagnosed diabetes mellitus, beyond the normal progress of that disease?  The examiner should consider the medical literature provided by the Veteran, Type 2 Diabetes and High Blood Pressure (Hypertension) and A Link Between Diabetes and High Blood Pressure. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  Schedule the Veteran for an appropriate sleep disorders examination to determine if the Veteran has sleep apnea due to service connected disability.  The claims folder must be made available to and be reviewed by the examiner.  All appropriate test and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should address the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's service connected hypertension is the cause of any currently diagnosed sleep apnea?  The examiner should consider the medical literature provided by the Veteran, Obstructive Sleep Apnea:  The Most Common Secondary Cause of Hypertension Associated with Resistant Hypertension and Sleep Apnea Health Center.

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's service connected hypertension caused a worsening or aggravation of any currently diagnosed sleep apnea, beyond the normal progress of that disease?  The examiner should consider the medical literature provided by the Veteran, Obstructive Sleep Apnea:  The Most Common Secondary Cause of Hypertension Associated with Resistant Hypertension and Sleep Apnea Health Center.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

4.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


